Citation Nr: 0713309	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  02-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic low back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In January 2004, the Board denied entitlement to service 
connection for low back disability.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2006, the Court issued a 
decision which set aside and remanded the case for further 
development consistent with the opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although service medical records are completely devoid of any 
in-service injury to the back, in late 1964 or early 1965, 
the veteran claims that he suffered a low back injury when he 
was standing on a landing craft and fell back into the boat, 
landing on a steel lifting ring.  The veteran claims 
intermittent pain since this in-service incident.  

An April 2001 statement from a private physician reflects the 
veteran's report of an in-service injury, and the physician 
stated that it was possible that the veteran may have 
produced sufficient disc damage to the lumbar spine to 
initiate a degenerative process culminating in a herniated 
disc at L4, 5 on the left side.  The physician opined that 
the process of degeneration may have been initiated by the 
fall that he had onto his lower back.  A May 2001 private 
physician noted the veteran's report of injuring his back 
during service, and opined that it was within the realm of 
medical possibility that the veteran may have produced 
significant disk damage to his lumbar spine to initiate the 
degenerative process, which finally led him to needing 
surgery.  

In the June 2006 decision, the Court held that under the 
circumstances of this case a VA examination was necessary to 
comply with 38 U.S.C.A. § 5103A(d) (West 2002).  

The RO should ensure that proper notice has been issued to 
the veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  Such notice should include any information and 
evidence needed to substantiate and complete a claim, and 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  VA should inform the veteran that a disability 
rating will be assigned and an effective date for the award 
of benefits will be assigned if an increase is awarded, and 
also include an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current chronic low 
back disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner.  Any 
medically indicated special tests (such 
as x-rays if deemed medically advisable) 
should be accomplished, and all special 
test and clinical findings should be 
clearly reported.  The examiner should 
clearly report any chronic low back 
disorder(s) found on examination.

After reviewing the claims file and 
examining the veteran, the examiner 
should opine as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) any current low back 
disability is causally related to service 
or any incident therein.  The examiner 
should specifically discuss the April and 
May 2001 private opinions of record and 
offer reasons for agreeing or disagreeing 
with those opinions.

3.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the issue on appeal.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and afford an opportunity 
to respond before this case is returned 
to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




